■' Deténtion of immigrants. On a stipulation by the parties agreeing to' settlement and consenting to judgment, it was Ordered that judgment for the plaintiff be entered in an order reading in part as.follows:
This case comes before the court on a stipulation of .the parties filed April 21, 1954, signed oh behalf of plaintiff by the attorney of record and on behalf of the defendant by Assistant1 Attorney General Warren E. Burger, in which •it is'stated that a written offer was submitted by the plaintiff to the Attorney General and duly accepted on behalf of the defendant, whereby plaintiff agreed to accept the sum of $255,000 in full settlement of all claims set forth in the petition, and any such claims arising prior to the effective date of the Immigration and Nationality Act of 1952, and to dismiss the appeal in the case entitled Mackey v. American President Lines, Ltd., C. A. D. C. No. 11907, now pending in the Court of .Appeals, District of Columbia and to vacate the judgment of. the District Court entered in that case, and the defendant'consented to entry of judgment in that amount;
". Now, therefore, it is ordered this fourth day of May, 1954, that judgment be and the same is entered in favor of the plaintiff in the sum of two hundred fifty-five thousand dollars ($255,000.00).